January 25, 1945, the defendant, Frank W. Bruno, was indicted in the criminal court of Cook county for the crime of robbery. He pleaded not guilty, waived a jury, and was found guilty, as charged. His application for probation was allowed, and he was admitted to probation for a period of two years upon his own recognizance bond in the amount of $500 and making restitution of $48 in two payments to the prosecuting witness. Thereafter, upon petition of the State's Attorney, and after a hearing, the court, on August 22, 1945, revoked and terminated the probation and sentenced defendant to imprisonment in the penitentiary for a term of not less than three nor more than five years. He has prosecuted a writ of error from this court *Page 383 
for the sole purpose of seeking a review of the order revoking and terminating his probation.
Section 15 of the Probation Act (Ill. Rev. Stat. 1945, chap. 38, par. 798,) gives jurisdiction to the Appellate Courts of the State finally to hear and determine all appeals and writs of error to review any order changing, modifying or terminating the probation period. This court is, consequently, without jurisdiction to decide the propriety of the challenged order revoking the earlier order admitting defendant to probation.
The cause is transferred to the Appellate Court for the First District.
Cause transferred.